 1                                                                    District Judge James L. Robart
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
 8 SEA SHEPHERD LEGAL,
                                                           Case No. C19-463 JLR
 9
                                   Plaintiff,              JOINT STATUS REPORT AND
10                                                         [PROPOSED] ORDER
                           v.
11                                                         Noted for Consideration:
12 NATIONAL OCEANIC AND                                    June 7, 2021
   ATMOSPHERIC ADMINISTRATION, et al.,
13
                                   Defendants.
14
15
16          Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit under the
17
     Freedom of Information Act (“FOIA”) against Defendants NATIONAL OCEANIC AND
18
     ATMOSPHERIC ADMINISTRATION and NATIONAL MARINE FISHERIES SERVICES,
19
20 seeking disclosure of certain documents (“First FOIA Lawsuit”). At the parties’ request, the
21 Court consolidated the First FOIA Lawsuit with a related case, Sea Shepherd Legal v. NOAA, et
22 al., 19-cv-1485-JLR. Dkt. No. 34. The Court ordered that all remaining filings be made in the
23
     First FOIA Lawsuit. Id.
24
            In their April 7, 2021 Joint Status Report, the parties explained that they were negotiating
25
26 an agreement on the only remaining issue in this case, the allocation of attorneys’ fees. Dkt. No.
27 49. They, therefore, requested 60 days through June 7, 2021 to complete their negotiations and
28
     submit a proposed order to the Court. On April 14, 2021, the Court granted the parties’ request


      JOINT STATUS REPORT AND [PROPOSED] ORDER                                 SEA SHEPHERD LEGAL
      C19-463 JLR - 1                                                      2226 EASTLAKE AVE. EAST, NO. 108
                                                                             SEATTLE, WASHINGTON 98102
                                                                                    (206) 504-1600.
 1 (“April 14 Order”), ordering them to submit a proposed order regarding the allocation of
 2 attorneys’ fees on or before June 7, 2021. Dkt. No. 50.
 3
            The parties’ negotiations concerning attorneys’ fees have taken longer than anticipated,
 4
     but the parties are confident that they are close to reaching an agreement. Accordingly, while
 5
 6 they will endeavor to complete the negotiations in a shorter period of time, the parties
 7 respectfully request that the Court allow them an additional 60 days, through August 6, 2021, to
 8
     complete their negotiations and submit a proposed order regarding allocation of attorneys’ fees
 9
     to the Court.
10
11          Dated this 4th day of June 2021.

12                                        Respectfully submitted,
                                          s/   Brett W. Sommermeyer
13
                                          BRETT W. SOMMERMEYER, WSBA # 30003
14
                                          s/  Catherine E. Pruett
15                                        CATHERINE E. PRUETT, WSBA # 35140
16                                        SEA SHEPHERD LEGAL
                                          2226 Eastlake Avenue East, No. 108
17
                                          Seattle, WA 98102
18                                        Phone: (206) 504-1600
                                          Email: brett@seashepherdlegal.org
19                                        Email: catherine@seashepherdlegal.org
20                                        Attorneys for Plaintiff
21                                        BRIAN T. MORAN
                                          United States Attorney
22
                                           s/    Michelle R. Lambert
23                                        MICHELLE R. LAMBERT, NY # 4666657
                                          Assistant United States Attorney
24                                        United States Attorney’s Office
25                                        1201 Pacific Avenue, Suite 700
                                          Tacoma, Washington 98402
26                                        Phone: 253-428-3824
                                          Email: michelle.lambert@usdoj.gov
27
                                          Attorneys for Defendants
28


      JOINT STATUS REPORT AND [PROPOSED] ORDER                                 SEA SHEPHERD LEGAL
      C19-463 JLR - 2                                                      2226 EASTLAKE AVE. EAST, NO. 108
                                                                             SEATTLE, WASHINGTON 98102
                                                                                    (206) 504-1600.
 1                                        [PROPOSED] ORDER

 2
            The parties shall submit a proposed order regarding the allocation of attorneys’ fees to the
 3
     Court on or before August 6, 2021.
 4
 5          Dated this 8th day of June 2021.
 6
 7
 8
                                           A
                                          JAMES L. ROBART
                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      JOINT STATUS REPORT AND [PROPOSED] ORDER
      C19-463 JLR - 3
